Citation Nr: 1506131	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The appellant served in the National Guard from March 1953 to July 1957.  In a memorandum dated in October 2012, VA concluded that some of the appellant's service records were unavailable to review after all available efforts had been exhausted.  Thus, the exact dates of any periods of Active Duty for Training or Inactive Duty for Training are unknown.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appellant and his wife testified before the undersigned Veteran's Law Judge in January 2015.  A transcript of the hearing has been associated with the appellant's Virtual VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record is against a finding that the appellant has a back condition causally related to, or aggravated by, qualifying service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a letter dated in August 2012.  The appellant also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, private medical records, VA treatment records, and lay statements in support of the claim.
No VA examination has been secured in connection with the service connection claim for a back condition because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is no competent evidence indicating that these conditions may be related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in the line of duty during ACDUTRA, or from an injury during INACDUTRA.

With respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24) ; 38 C.F.R. § 3.6 . ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A) .

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


III.  Back Condition

The Appellant has claimed that his current back problems are related to back problems that he had prior to service and/or developed during his time in the National Guard.  He had not claimed that he suffered any specific back injury during a period of qualifying service.

The Appellant's service treatment records (STR) document complaints and discuss private treatment the Appellant previously received for a back problem.  Specifically, there is a Report of Medical Examination dated in March 1956.  In that report, the examiner noted "low back muscular strain 6 weeks ago - healing well."  On the report of medical history, the Appellant reported a strained muscle in his back in January 1956 and being treated by a private doctor.

The occurrence of the January 1956 civilian incident is supported by a letter dated in August 1956 and signed by "Dr. H.R.C." from the Lahey Clinic.  The letter notes that the Appellant stated that "he had no back discomfort whatsoever prior to the latter part of January or first of February, 1956.  He had been working for approximately one and one-half years at his present job which consists of handling heavy rollers and doing quite a bit of bending and lifting.  On the above-mentioned date he remembers struggling with a heavy roll which apparently had become wedged or caught in a machine.  In order to gain better leverage he put one foot up against the wall and gave a heave on the roller.  He felt something give in the small of his back on the left side and felt some discomfort deep in the right lower abdomen...  On the day following he had quite a bit of discomfort and went to see a physician.  The treatment apparently consisted of local heat, massage and back manipulation.  He had this treatment daily for some time.  X-rays of the back were taken within the first week and he was advised that he did have a curve of the back which had apparently been there all his life.  He continued with this type of treatment until April 5, 1956 and he states that on that date he blacked out at work.  Prior to April 5th he had been losing occasional time from work and it was on this date that he was hospitalized.  He remained at bed rest for five days and treatment was apparently shifted to muscle stimulation and other modes of therapy.  He has been unable to return to work since April 5, 1956.  He localizes his back pain now in the lumbosacral region of the back.  He has no compliant of radicular pain.  He states that his back bothers him when he is standing up, when he is sitting and when he moves about."

The letter continued: "The X-ray examination of the low back showed scoliosis of the lumbar spine, convexity to the left and some minimal anterior compression of the 12th dorsal and 1st 1umbar vertebral bodies.  This looked by X-ray to be of a post-traumatic nature.  The detailed X-rays of the lumbosacral joint showed some facet reaction in the last two joints of the back on the left side...  "I think that, a presumptive diagnosis of compression fracture deformities of the 12th dorsal and 1st lumbar vertebrae, together with lumbosacral strain, have to be recorded on this patient...  At present I do not know what the ultimate prognosis is.  I hope that he will improve with these simple measures."

From the first two pieces of evidence, it is clear that the Appellant injured his back in January 1956.  There is no indication that this injury occurred during a qualifying period of service.  In fact, it is clear that the incident occurred at the Appellant's place of civilian employment.  The medical evidence also indicates that the Appellant did not experience any back pain prior to the incident.  There is evidence that he was born with a curved spine, but no evidence of any back pain or trouble prior to the incident in January 1956.

The next pertinent piece of evidence is the Certificate of Disability Discharge dated in June 1957.  The following report was provided in that form: "[The Appellant] suffered left lumbosacral strain [in] January 1956 - was treated until July 1956 by Two Chiropractic Physicians.  [He] visited [the] Lahey Clinic in Boston in July, August, [and] September 1956.  Returned to light work from Oct. 1956 to March 1957 when symptoms recurred.  He was in auto accident May 20, 1957 and has constant symptoms since, consisting of pain radiating down [his] left leg.  Leg raising [and] stooping are limited.  He will be unfit for duty for an indefinite period."  There is no indication or evidence, nor has the Appellant claimed, that the auto accident occurred during a period of service.

The next piece of evidence is a record from the U.S. Naval Hospital in Rhode Island dated in November 1957.  The record indicates that the Appellant suffered a back injury 2 years prior, that is the January 1956 incident, and re-injured his back nine months later.  In November 1957, the Appellant reported a backache when lifting.  There is no indication of any injury or incident while on active duty.  There is a DD 62 form signed in November 1957 that notes that the Appellant was "found not acceptable for induction" due to a back condition.

There is no indication from these records, or any other available service records, that the Appellant suffered from any injury during a period of qualifying service.  In addition, after being separated, there are no medical records until 1999, more than 40 years later.  During that time, the Appellant served as a police officer for 20 years.  There is no medical evidence that he complained of, or was treated for, any back condition during that time.

The next piece of pertinent evidence is a diagnosis from "Dr. F.H.S" in 1999: "There is mild anterior compressions of the Tl and L1 vertebral bodies leading to slight kyphotic deformity at this level.  There is mild to severe degenerative change at the L1-2 and L2-2 levels, leading to slight scoliosis at this level, convexity toward the left.  There does not appear to be significant facet disease at any level and no subluxations."

The next piece of evidence from "Dr. J.B." dated in September 2006.  Dr. J.B. provided the following report: "The patient is a 70-year-old white male.  He is known to have compression fractures and thoracic kyphosis.  He reported a personal, but no definite family history of osteoporosis.  He did report height loss of between 2 and 3 inches.  He had a finger fracture.  He did not have a history of falling.  He did not smoke.  He drank alcohol occasionally.  His dietary intake of calcium and vitamin D was indeterminate.  He was on Miacalcin.  He did not report other risk factors.  He is 5'5' and 188 pounds.  The T-score at the lumbar spine is -0.8.  The image shows a scoliosis convex to the left with focal degenerative change especially between L2/L3.  Angulation is present with loss of vertebral height especially at L3.  In comparison to the baseline, there has been a loss of 0.5%.  The T-score at the left femoral neck is -0.7 and the right -1.0.  In comparison to his last study, there has been an increase of 3.5%.  These scores remain essentially normal.  However this may be misleading in light of his fracture history and height loss."

There are treatment records from a chiropractor that began in May 2008.  While those records show treatment over many years since 2008, they do not provide any opinion on etiology or make any opinion that the Appellant's current condition is related to active duty service.

There is a letter dated in August 2012 signed by "Dr. M.M.S." from the chiropractor clinic.  The letter provides the following: "This letter has been produced at the request of the patient.  [The Appellant] has been a patient at Gloucester Family Chiropractic since May 2008.  He has been treated for mechanical spine pain with SMT.  He has been treated on several occasions for acute flare ups of chronic mechanical problems that he states dates back to the 1950's.  He has been treated previously for complaints to the cervical spine; however the majority of [the Appellant's] complaints have concerned the lumbar and the pelvic regions of spine.  I have reviewed previous notes from prior evaluations, which revealed changes to the thoracolumbar spine, to include a levoconvex scoliosis of the lumbar spines and anterior wedging to the T12, and L1 segments.  Also, in these reports, findings of posterior zygopophyseal arthropathy which when combined could be attributed to the mechanical symptoms in which I have treated him."

The Appellant testified and provided other written statements that he was required to handle heavy weapons and equipment during his active duty training periods.  He claims that he has been seeing doctors for his back since 1956.  Also, the Appellant's wife testified that the Appellant has suffered from back pain for as long as she has known him.  At the Board hearing, the Appellant indicated that he never went to sick call for his back but asserted that his current back problems were related to physical training completed during service.

The Board has considered the Appellant's assertions about the connection between his current back problems and service and his wife's statements about how long the Appellant has suffered from a bad back.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

While there is evidence that the Appellant twice injured his back and underwent extensive treatment while he was a member of the National Guard, the evidence does not support a finding of service connection.  First, the two injuries that occurred in the 1950s did not take place while the Appellant was in an a qualifying duty status.  Further, there is no medical evidence that he suffered any back problems due to, or during, such service.  Also, despite testifying that he suffered back pain prior to service, the Lahey clinic record contradicts this statement by indicating that the Appellant stated he never experienced back pain until the January 1956 incident.  This weighs against the credibility of the Appellant.

Moreover, there is approximately a four decade gap in time from the Appellant's discharge to the date of the earliest post-service medical records.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the fact that the Appellant served as a police officer for 20 years and there is no medical evidence for 40 years has greater probative value than subjective statements of the Appellant.

There is no credible evidence that the Appellant's back problems in the 1950s were related to service.  There is also no credible evidence that the Appellant's current back conditions are related to the Appellant's service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Appellant's claim of service connection for a back disability.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


